Citation Nr: 1707751	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  14-34 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for residuals of a shell fragment wound (SFW) left thigh, muscle group (MG) XIV, with degenerative changes, on an extra-schedular basis only. 

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), prior to August 21, 2007. 

3. Entitlement to an effective date earlier than August 21, 2007, for the grant of service connection for ischemic heart disease, status post coronary artery bypass and placement of automatic implantable Cardioverter-Defibrillator (AICD) surgery associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and August 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia, and Indianapolis, Indiana, respectively.

These matters were previously remanded by the Board in December 2012 for further procedural and evidentiary development


FINDINGS OF FACT

1. In a March 2015 statement, the Veteran indicated his desire to withdraw the appeal seeking entitlement to an increased rating for residuals of a shell fragment wound (SFW) of the left thigh.

2. In a March 2015 statement, the Veteran indicated his desire to withdraw the appeal seeking entitlement to a TDIU, prior to October 20, 2007.

3. VA did not receive the Veteran's claim for compensation benefits for a heart disability prior to August 21, 2007.





CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to an increased rating for residuals of a shell fragment wound (SFW) of the left thigh have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for an effective date for the grant of service connection for ischemic heart disease prior to August 21, 2007 have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has clearly expressed his intent to withdraw his appeals seeking entitlement to an increased rating for residuals of a shell fragment wound (SFW) of the left thigh and entitlement to a TDIU.  The Veteran notified VA in a March 2015 statement, submitted with a March 2015 statement from the Veteran's representative, that he wished withdraw his appeals before the Board on the issues of entitlement to an increased rating for residuals of a shell fragment wound (SFW) of the left thigh and entitlement to a TDIU.  
No further correspondence has been received from the Veteran that indicates the Veteran's withdrawal of his appeals are not valid.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.

II. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in December 2012.  With respect to the issue decided, the Board directed the RO to issue a statement of the case (SOC) and inform the Veteran with respect to submission of a timely substantive appeal.  An August 2014 SOC was issued and the Veteran perfected an appeal with an August 2014 Form 9.  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). 

In regards to the claim for an earlier effective date, the RO issued a March 2012 rating decision after a special review of the Veteran's file, which was mandated by certain amendments to the list of diseases for which service connection may be presumed based on a claimant's exposure to herbicides during the Vietnam War.  See 38 C.F.R. § 3.309 (2014); Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. U.S. Dept of Veterans Affairs, 494 F.3d 846   (C.A. 9 2007).  Pursuant to the Nehmer class-action litigation, VA is required to readjudicate the previously denied claims of certain veterans who may be eligible to receive retroactive payments based on changes in the law.
In March 2012, the RO mailed the Veteran a letter explaining the purpose of the special file review pursuant to Nehmer and informing him that he had been awarded service connection for ischemic heart disease and would be receiving retroactive benefits.  With this letter, the Board finds that VA complied with its duty to notify.

Because VA concluded its special review of the Veteran's file by granting his claim for service connection for ischemic heart disease and by ordering the payment of retroactive benefits, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103 (a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

In addition, VA has complied with its duties to assist, specifically in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records (STRs) have been associated with the claims file. The Veteran's VA treatment records and identified private treatment records have also been associated with the claims file.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

IV. Effective Date

The Veteran has a current effective date of August 21, 2007 for service connection for ischemic heart disease.  This effective date was awarded by an August 2014 rating decision pursuant to the provisions of 38 C.F.R. § 3.816, as explained below.
Effective August 31, 2010, the list of herbicide-associated diseases in 38 C.F.R. § 3.309 was amended to include ischemic heart disease.  Based on this change in the law, the RO granted the Veteran's service connection claim for ischemic heart disease.

Ordinarily, the effective date of an award of service connection granted under a liberalizing law or administrative issue is the effective date of the liberalizing law or administrative issue, provided that the Veteran's claim is received within one year of that date.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a).  Again, the effective date of the relevant liberalizing administrative issue is August 31, 2010. Here, the August 2007 assigned effective date already predates the 2010 date of the liberalizing law.  As such, 38 U.S.C.A. § 5110 (g) does not assist the appellant.

There is, however, another effective date regulation, the previously referenced 38 C.F.R. § 3.816, which applies to members of the Nehmer class.  As a Vietnam Veteran with a covered herbicide disease, the Veteran meets the regulation's definition of a Nehmer class member.  See 38 C.F.R. § 3.816 (b)(1). 

Under § 3.816(c)(2), if the Veteran's claim for disability compensation for the covered herbicide disease was received by VA between May 3, 1989 and August 31, 2010 (the effective date of the regulation establishing a presumption of service-connection for ischemic heart disease), then the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 

The Veteran's current effective date of August 21, 2007 was assigned by the RO as the earliest evidence of an informal claim for entitlement to service connection for ischemic heart disease.  VA treatment records and private treatment records submitted by the Veteran indicate that the Veteran experienced cardiac arrest due to a myocardial infarction on August 21, 2007.  

The Veteran has a long history of hypertension, dating back well before the August 21, 2007 cardiac arrest.  In his August 2014 Form 9 substantive appeal, the Veteran asserted that service connection should be awarded effective October 20, 2004, the date he filed service connection claims for hypertension and high cholesterol.  Alternatively, in a November 2015 Brief, the Veteran's representative asserted that service connection should be awarded effective February 28, 2001, as the date he began taking medication for his hypertension.  The representative contends that the Veteran was originally misdiagnosed with hypertension at that time, when in fact he had heart disease.

There is little doubt that the Veteran's ischemic heart disease manifested at some point prior to the August 21, 2007 cardiac arrest.  However, consistent with the provisions of 38 C.F.R. § 3.816, the Board cannot award an effective date prior to August 21, 2007.  

In making this determination, the Board notes a November 2001 private treatment note documenting diagnostic imaging that revealed a normal heart and aorta.  The record also contains a November 2004 VA examination which documented hypertension, but no heart disease.  A subsequent May 2005 VA examination made no reference to heart disease.

With respect to the Veteran's assertion that service connection should be granted effective the date of his service connection claim for hypertension and high cholesterol, the Board notes that hypertension and ischemic heart disease are two distinct disabilities, and that high cholesterol is not in fact a disability for VA purposes.  Furthermore, the November 2004 VA examination subsequent to this claim found that the Veteran did not have heart disease.  

With respect to the assertion that the Veteran's hypertension was misdiagnosed dating back until February 2001, the November 2001 private treatment record and November 2004 VA examination specifically note that the Veteran's heart is normal and that he does not have heart disease.  The Veteran has provided no competent medical evidence supporting his assertion of a misdiagnosis.

While the Veteran's ischemic heart disease likely manifested prior to the current effective date of August 21, 2007, there is no evidence of a formal or informal service connection claim for ischemic heart disease prior to this date. 38 C.F.R. § 3.155.
Under 38 C.F.R. § 3.816 (c)(2), the Board is required to assign "the later of the date such claim was received by VA or the date the disability arose . . . ."  As VA received the Veteran's first claim for compensation for a heart condition after the Veteran's disability arose, the date of the claim (August 21, 2007) is the correct effective date for the Veteran's award of service connection for ischemic heart disease.  

The Veteran's October 2004 service connection claims for hypertension and high cholesterol not claims for heart disease and heart disease was not shown by the evidence of record.  Specifically, a November 2004 VA examination determined that the Veteran did not have heart disease.  The 200r statement was neither an implicit or explicit claim for heart disease and the issue was not raised by the record.

The Board must decide this appeal based on the applicable law and regulations, and to assign an effective date prior to August 21, 2007 would conflict with 38 C.F.R. § 3.816 (c), because the regulation requires the use of the date of the claim as the effective date when, as in this case, the date of the claim comes after the date the Veteran's disability arose.  Thus, the correct effective date for the Veteran's award of service connection for ischemic heart disease is August 21, 2007.

August 20, 2014, Rating Decision

The August 2014 rating decision contains a notation.  In essence, the issue had previously been denied in 2005.  As noted above, heart disease had not been claimed and heart disease had not been established as a disability as of July 22, 2005.  

Furthermore, it appears that a pending claim for individual unemployability benefits had been used as a boot-strap to establish the effective date of the grant of service connection for heart disease.   This decision shall be left intact.  We also note that there are informal general counsel opinions and the provisions of former 38 C.F.R. § 3.157 that provide some theory for the grant selected by the AOJ.  We also note that such theory has been rejected by the Court.  Regardless, no claim for heart disease was received prior to August 21, 2007.


ORDER

The appeal as to entitlement to an evaluation in excess of 30 percent for residuals of a shell fragment wound (SFW) left thigh, muscle group (MG) XIV, with degenerative changes, on an extra-schedular basis only is dismissed.

The appeal as to entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), prior to October 10, 2007 is dismissed.

Entitlement to an effective date earlier than August 21, 2007, for the grant of service connection for ischemic heart disease, status post coronary artery bypass and placement of automatic implantable Cardioverter-Defibrillator (AICD) surgery associated with herbicide exposure is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


